DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-7, 9-14, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips (United States Patent 9,608,377) in view of Huang et al. (TWM357729).
With respect to Claim 1:
Phillips discloses an electrical connector assembly (FIG. 1, 100), comprising: 
an electrical connector (FIG. 1, 104), the electrical connector (104) comprising an insulating body  (FIG. 2, 200) and a plurality of conductive terminals (FIG. 2, 224) fixed to the insulating body (200), the insulating body (200) comprising a slot (FIG. 2, 220) and a mounting surface (FIG. 2, 208) for being mounted on a circuit board (FIG. 1, 107), each conductive terminal (224) comprising an elastic contact portion (FIG. 2, 226) protruding into the slot (FIG. 2, 220) (Column 5, lines 21-24) and an abutting portion (pins) (Column 5, lines 25-28) extending toward the mounting surface (FIG. 2, 208), the contact portion (226) being adapted for mating with a mating connector (FIG. 5, 302) (Column 5, lines 10-16), the abutting portion (pins) being adapted for engaging with the circuit board (107) (Column 5, lines 25-31); 
and a metal shielding shell (FIG. 1, 102), the metal shielding shell (102) shielding the electrical connector (FIG. 1, 104), the metal shielding shell (102) defining a receiving cavity (FIG. 1; 110, 112) in communication with the slot (220), the receiving cavity (110) being located at a front end of the slot (220), and the slot (220) and the receiving cavity (110) being adapted for jointly receiving the mating connector (302) (Column 5, lines 32-44).
Phillips does not expressly disclose each conductive terminal comprising an elastic abutting portion.
However, Huang teaches each conductive terminal (FIG. 3, 2) comprising an elastic contact portion (FIG. 3, 21) and an elastic abutting portion (FIG. 3, 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips with the teachings of Huang and provide each conductive terminal comprising an elastic a contact portion and an elastic abutting portion so as to provide electrical contact with adequate spring force at a mating portion to effectively mate with a complimentary card contact and adequate spring force at the mounting surface of the butting plate end to electrically connect via surface mounting to contacts on the printed circuit board. 
With respect to Claim 6: 
Phillips in view of Huang discloses the electrical connector assembly (Phillips, FIG. 1, 100), wherein the insulating body (Huang, FIG. 3; 1, 4) comprises a mounting wall (Huang, FIG. 3, see notation) on which the mounting surface (Huang, FIG. 3, see notation) is provided, the mounting wall (Huang, FIG. 3, see notation) comprises a plurality of opening slots (Huang, FIG. 3, see notation) arranged at intervals, and the elastic abutting portions (Huang, FIG. 3, 23) extend through the opening slots (Huang, FIG. 3, see notation) to extend beyond the mounting surface (Huang, FIG. 4, see notation). 
With respect to Claim 7: 
Phillips in view of Huang discloses the connector assembly (Phillips, FIG. 1, 100), wherein the metal shielding shell (Phillips, FIG. 1, 102) comprises a top wall (Phillips, FIG. 1, 114), a bottom wall (Phillips, FIG. 1, 116), a first side wall (Phillips, FIG. 1, 120) connecting one side of the top wall (114) and one side of the bottom wall (116), and a second side wall (Phillips, FIG. 1, 122) connecting the other side of the top wall (114) and the other side of the bottom wall (116); 
and wherein the receiving cavity (Phillips, FIG. 1, 110) is jointly enclosed by the top wall (Phillips, FIG. 1, 114), the bottom wall (Phillips, FIG. 1, 116), the first side wall (Phillips, FIG. 1, 120) and the second side wall (Phillips, FIG. 1, 122) (Column 3, lines 60-67).
[AltContent: textbox (Z)][AltContent: arrow][AltContent: textbox (X)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (opening slots)][AltContent: textbox (connecting portion)][AltContent: textbox (mounting surface)][AltContent: ][AltContent: textbox (mounting wall)][AltContent: ]
    PNG
    media_image1.png
    562
    780
    media_image1.png
    Greyscale

With respect to Claim 9: 
Phillips in view of Huang discloses the electrical connector assembly (Phillips, FIG. 1, 100), wherein the elastic contact portions (Phillips, FIG. 2, 226) disposed in the slot (Phillips, FIG. 2, 220) are arranged in two rows (Phillips, FIG. 2, see the two rows), and the two rows of the elastic contact portions (Phillips, FIG. 2, 226) jointly clamp a part of the mating connector (Phillips, FIG. 5, 302). 
With respect to Claim 10:	
Phillips in view of Huang discloses the electrical connector assembly (Phillips, FIG. 1, 100), wherein the elastic abutting portion (Huang, FIG. 4, 23) protrudes beyond the mounting surface (Huang, FIG. 3, see notation).
With respect to Claim 11: 
Phillips in view of Huang discloses the electrical connector assembly (Phillips, FIG. 1, 100), wherein each conductive terminal (Huang, FIG. 3, 2) further comprises a connecting portion (Huang, FIG. 3, see notation) connected between the elastic contact portion (Huang, FIG. 3, 21 see notation) and the elastic abutting portion (Huang, FIG. 3, 23); and the connecting portion (Huang, FIG. 3, see notation) is of a bent configuration.
With respect to Claim 12: 
Phillips in view of Huang discloses the electrical connector assembly (Phillips, FIG. 1, 100), wherein each conductive terminal (Huang, FIG. 3, 2) further comprises a first extension portion (Huang, FIG. 3, 20 see notation) connected between the elastic contact portion (Huang, FIG. 3, 21) and the connecting portion (Huang, FIG. 3, see notation) and a second extension portion (Huang, FIG. 3, 22) connected between the connecting portion (Huang, FIG. 3, see notation) and the elastic abutting portion (Huang, FIG. 3, 23); 
wherein an extending direction of the first extension portion is perpendicular to an extending direction of the second extension portion; 
and wherein an extending direction of the elastic abutting portion (Huang, FIG. 3, see notation X) is perpendicular to the extending direction of the second extension portion (Huang, FIG. 3, see notation Z).
With respect to Claim 13: 
Phillips in view of Huang discloses the electrical connector assembly (Phillips, FIG. 1, 100), wherein the elastic abutting portion (Huang, FIG. 3, 23) extends in a direction away from the elastic contact portion (Huang, FIG. 3, 21), and the elastic abutting portion (Huang, FIG. 3, 23) and the elastic contact portion (Huang, FIG. 3, 21) are parallel to each other (Huang, FIG. 3, see notation X).
With respect to Claim 14: 
Phillips in view of Huang discloses the electrical connector assembly (Phillips, FIG. 1, 100), wherein the elastic abutting portion (Huang, FIG. 3, 21) elastically abuts against the circuit board (Huang, Description sheet 4, paragraph 4, lines 1-11).
With respect to Claim 17:
Phillips discloses an electrical connector assembly (FIG. 1, 100), comprising: 
a first electrical connector assembly (FIG. 1, see notation); 
a second electrical connector (FIG. 1, see notation); 
and a circuit board (FIG. 1, 107), the circuit board (107) comprising a first side (FIG. 1, see notation), a plurality of first conductive pads (FIG. 1, see notation) located on the first side (FIG. 1, see notation), a second side (FIG. 1, see notation) opposite to the first side (FIG. 1, see notation), and a plurality of second conductive pads (FIG. 1, see notation) located on the second side (FIG. 1, see notation); 
the first electrical connector assembly (FIG. 1, see notation) comprising: 
an electrical connector (FIG. 3, 104), the electrical connector (104) comprising an insulating body (FIG. 3, 202) and a plurality of conductive terminals (FIG. 3, 224) fixed to the insulating body (202), the insulating body (202) comprising a slot (FIG. 3, 220) and a mounting surface (FIG. 3, 208) for being mounted on the circuit board (107), each conductive terminal (224) comprising an elastic contact portion (FIG. 3, 226) protruding into the slot (220) (Column 5, lines 21-24) and an abutting portion (pins) (Column 5, lines 25-28) extending toward the mounting surface (FIG. 2, 208), the elastic contact portion (FIG. 3, 226) being adapted for mating with a mating connector (FIG. 5, 302), the abutting portion (pins) (Column 5, lines 25-28) being adapted for engaging with the circuit board (107); 
and a metal shielding shell (FIG. 1,102), the metal shielding shell (102) shielding the electrical connector (FIG. 1, 104), the metal shielding shell (102) defining a receiving cavity (FIG. 1; 110, 112) in communication with the slot (220), the receiving cavity (FIG. 1; 110, 112) being located at a front end of the slot (220), and the slot (220) and the receiving cavity (FIG. 1; 110, 112) being adapted for receiving the mating connector (302) (Column 5, lines 32-44); 
wherein the first electrical connector assembly (FIG. 1, see notation) is mounted on the first side (FIG. 1, see notation) of the circuit board (107) and abuts against the first conductive pads (FIG. 1, see notation), and the second electrical connector (FIG. 1, see notation) is mounted on the second side (FIG. 1, see notation) of the circuit board (107) and is electrically connected to the second conductive pads (FIG. 1, see notation).
Phillips does not expressly disclose each conductive terminal comprising an elastic abutting portion.
However, Huang teaches each conductive terminal (FIG. 3, 2) comprising an elastic contact portion (FIG. 3, 21) and an elastic abutting portion (FIG. 3, 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips with the teachings of Huang and provide each conductive terminal comprising an elastic a contact portion and an elastic abutting portion so as to provide electrical contact with adequate spring force at a mating portion to effectively mate with a complimentary card contact and adequate spring force at the mounting surface of the butting plate end to electrically connect via surface mounting to contacts on the printed circuit board. 

Claims 2, 3, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips (United States Patent 9,608,377) in view of Huang et al. (TWM357729) and further in view of Murr et al. (United States Patent 6,872,094).
With respect to Claims 2 and 18: 
Phillips in view of Huang discloses the electrical connector assembly (Phillips, FIG. 1, 100), wherein the metal shielding shell (Phillips, FIG. 1, 102) comprises a first side edge (Phillips, FIG. 1, see notation bottom edge of left-side 108), a plurality of first mounting feet (Phillips, FIG. 1, see notation left-side) protruding from the first side edge (Phillips, FIG. 1, see notation), a second side edge (Phillips, FIG. 1, see notation bottom edge of right-side 108 similar to left-side edge, not seen in FIG. 1) and a plurality of second mounting feet (Phillips, FIG. 1, see notation right-side) protruding from the second side edge (Phillips, FIG. 1, see notation right-side); 
wherein the first side edge (Phillips, FIG. 1, see notation left-side) and the second side edge (Phillips, FIG. 1, see notation right-side not seen in FIG. 1) are located on opposite sides of the metal shielding shell (Phillips, FIG. 1, 102), respectively; and wherein the first mounting feet (Phillips, FIG. 1, see notation left-side) and the second mounting feet (Phillips, FIG. 1, see notation right-side not seen in FIG. 1) are arranged parallel along a width direction (Phillips, FIG. 1, see notation Y)  perpendicular to a mating direction (Phillips, FIG. 1, see notation X).
[AltContent: connector][AltContent: textbox (2nd electrical connector assembly)][AltContent: textbox (1st electrical connector assembly)][AltContent: connector][AltContent: connector][AltContent: textbox (2nd side )][AltContent: textbox (1st side )][AltContent: connector][AltContent: textbox (2nd side edge)][AltContent: arc][AltContent: textbox (1st side edge)][AltContent: textbox (Z)][AltContent: textbox (Y)][AltContent: textbox (X)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (1st mounting feet)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    453
    652
    media_image2.png
    Greyscale

Phillips in view of Huang does not expressly disclose wherein the first mounting feet and the second mounting feet are arranged staggered along a width direction perpendicular to a mating direction.
However, Murr teaches the first mounting feet (FIG. 1, 16 see notation) and the second mounting feet (FIG. 1, 16 see notation) are arranged staggered along a width direction (FIG. 1, see notation Y) perpendicular to a mating direction (FIG. 1, see notation X and A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips in view of Huang with the teachings of Murr and provide the first mounting feet and the second mounting feet are arranged staggered along a width direction perpendicular to a mating direction so as to provide the operation with a unique pin alignment pattern for mounting feet of the cage during assembly/attachment of cage to printed circuit board, therefore preventing a wrong cage from being installed or assembling cage feet in the wrong via holes of PCB.
[AltContent: textbox (2nd side edge)][AltContent: connector][AltContent: connector][AltContent: textbox (1st side edge)][AltContent: textbox (1st locking feet)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (2nd through hole)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (1st through holes)][AltContent: textbox (2nd mounting feet)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (1st mounting feet)][AltContent: textbox (Y)][AltContent: textbox (Z)][AltContent: textbox (X)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    531
    706
    media_image3.png
    Greyscale

With respect to Claims 3 and 19: 
Phillips in view of Huang and further in view of Murr discloses the electrical connector assembly (Phillips, FIG. 1, 100), wherein each first mounting foot (Murr, FIG. 1, see notation) defines a first through hole (Murr, FIG. 1, see notation) so that the first mounting foot (Murr, FIG. 1, see notation) has elasticity so as to be easily pressed into a first conductive hole of the circuit board (Murr, FIG. 1, see notation); 
each second mounting foot (Murr, FIG. 1, see notation) defines a second through hole (Murr, FIG. 1, see notation) so that the second mounting foot (Murr, FIG. 1, see notation) has elasticity so as to be easily pressed into a second conductive hole of the circuit board (Murr, Column 3, lines 39-42).

Claims 4, 5 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips (United States Patent 9,608,377) in view of Huang et al. (TWM357729) further in view of Murr et al. (United States Patent 6,872,094) and further in view of Dirkers et al. (United States Patent 6,443,768).
With respect to Claims 4 and 20: 
Phillips in view of Huang and further in view of Murr discloses the electrical connector assembly (Phillips, FIG. 1, 100), wherein the metal shielding shell (Murr, FIG. 1, 20) comprises a plurality of first locking feet (Murr, FIG. 1, see notation) protruding from the first side edge (Murr, FIG. 1, see notation) and a plurality of second locking feet (Murr, FIG. 1, see notation) protruding from the second side edge (Murr, FIG. 1, see notation), the first locking feet (Murr, FIG. 1, see notation) and the second locking feet (Murr, FIG. 1, see notation) are arranged staggered along the width direction (Murr, FIG. 1, see notation Y) perpendicular to the mating direction (Murr, FIG. 1, see notation X), 
Phillips in view of Huang and in view of Murr does not expressly disclose each first locking foot comprises a first barb, each second locking foot comprises a second barb, the first barb is adapted for being inserted into a first locking hole of the circuit board so as to be fixed with the circuit board, and the second barb is adapted for being inserted into a second locking hole of the circuit board so as to be fixed with the circuit board.
However, Dirkers teaches each first locking foot comprises a first barb (FIG. 10A, 115) each second locking foot comprises a second barb (FIG. 10A, 115), the first barb (115) is adapted for being inserted into a first locking hole of the circuit board so as to be fixed with the circuit board, and the second barb (115) is adapted for being inserted into a second locking hole of the circuit board so as to be fixed with the circuit board (Column 5, lines 53-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips in view of Huang and further in view of Murr with the teachings of Dirkers and provide each first locking foot comprises a first barb, each second locking foot comprises a second barb, the first barb is adapted for being inserted into a first locking hole of the circuit board so as to be fixed with the circuit board, and the second barb is adapted for being inserted into a second locking hole of the circuit board so as to be fixed with the circuit board so as to assist in retaining the cage to the printed circuit board (PCB) by engaging the tips of the barb to the sidewalls of the mounting hole in the PCB.
With respect to Claim 5: 
Phillips in view of Huang in view of Murr and further in view of Dirkers discloses the electrical connector assembly (Phillips, FIG. 1, 100), wherein along the first side edge (Murr, FIG. 1, see notation), at least parts of the first mounting feet (Murr, FIG. 1, see notation) and the first locking feet (Murr, FIG. 1, see notation) are alternately disposed (Murr, FIG. 1, see notation); 
and wherein along the second side edge (Murr, FIG. 1, see notation), at least parts of the second mounting feet (Murr, FIG. 1, see notation) and the second locking feet (Murr, FIG. 1, see notation) are alternately disposed (Murr, FIG. 1, see notation).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips (United States Patent 9,608,377) in view of Huang et al. (TWM357729) and further in view of Nichols et al. (United States Patent 8,469,744).
With respect to Claim 8: 
Phillips in view of Huang discloses the connector assembly. 
Phillips in view of Huang does not expressly disclose wherein the metal shielding shell comprises a mating surface and an opening exposed on the mating surface; and wherein the electrical connector comprises a light guiding member extending to the opening.
However, Nichols teaches the metal shielding shell (FIG. 1; 102, 122) (Column 3, lines 16-25) comprises a mating surface (FIG. 1, 124) and an opening (FIG. 1, see openings) exposed on the mating surface (124); and wherein the electrical connector comprises a light guiding member (FIG. 3, 196) extending to the opening (FIG. 3, see 196 extending to 124 surface) (Column 5, lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Phillips in view of Huang with the teachings of Nichols and provide the metal shielding shell comprises a mating surface and an opening exposed on the mating surface; and wherein the electrical connector comprises a light guiding member extending to the opening so as to provide the operator with a visual indicator of the status (quality of transmission) of connection between the pluggable module, receptacle connector and the printed circuit board (Nichols, Column 5, lines 20-34).

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 15, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the circuit board comprises a first surface facing the electrical connector assembly and a second surface opposite to the first surface, the first locking hole extends through the first surface, the circuit board further comprises an enlarged hole extending through the second surface, the enlarged hole is in communication with the first locking hole, the circuit board forms a locking surface at a junction of the enlarged hole and the first locking hole, and the first barb is locked on the locking surface, as recited in claim 15, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831